[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 7, 2007
                              No. 07-11923                 THOMAS K. KAHN
                        ________________________               CLERK


                   D. C. Docket No. 04-02063-CV-TCB-1

JOHN K. ERIGHA,


                                                      Plaintiff-Appellant,

                                   versus

GEORGIA DEPARTMENT OF TRANSPORTATION,
THOMAS SCRUGGS,
in his official and individual capacity,


                                                     Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (December 7, 2007)

Before BIRCH, CARNES, and COX, Circuit Judges.

PER CURIAM:
      Although this job discrimination case started out with many more claims and

issues, it has been narrowed down to whether the district court properly granted

summary judgment against the plaintiff, John K. Erigha, on one of his race-based

Title VII and 42 U.S.C. § 1983 claims against the defendants, the Georgia

Department of Transportation and one of its officials. The claim that Erigha is still

pressing involves the 2004 promotion of Sidney Johnson, a white male, instead of

Erigha, a black male, to the position of Materials and Branch Supervisor.

      Erigha contends that the district court erred in concluding that he had failed

to proffer sufficient evidence to create a genuine issue of material fact regarding

whether the defendants’ proffered reason for promoting Sidney Johnson, which is

that they believed Johnson to be more qualified for the position than Erigha, is

pretextual. The primary argument the plaintiff makes is that his evidence shows

that Johnson did not meet one of the listed minimum qualifications posted for the

job, and for that reason Johnson should never have been considered for the position

(even if he turned out to be the best qualified applicant for it). See generally Carter

v. Three Springs Residential Treatment, 132 F.3d 635, 644 (11th Cir. 1998). To

support this argument, Erigha relies on the application and resume that Johnson

filed, which do not clearly show that he satisfied the minimum qualifications

concerning “a well-developed knowledge of construction practices” and “a



                                           2
thorough knowledge of procedures for material acceptance testing and/or materials

specification requirements.” The failure of Johnson’s application papers to clearly

show that he met those requirements ought to have ended the defendants’

consideration of him for the position, Erigha insists, and the willingness of the

defendants to overlook that shortcoming in Johnson’s application ought to be

enough to create an issue of pretext under the Carter decision.

      As we pointed out at oral argument, however, Erigha’s application also

failed to show that he met the minimum qualifications for the job because it did not

indicate that he had the required management experience (described in the

minimum qualifications as a “[d]emonstrated competency . . . to manage,

technically direct, evaluate work of subordinates; to train, develop and coach

subordinates; to encourage and facilitate cooperation”). Yet, despite that obvious

shortcoming, the defendants allowed Erigha to move to the next step in the

process, which was the interview stage, just as they allowed Johnson to do. This

undisputed fact proves that the defendants applied the minimum qualifications

requirements charitably for all, or at least that they did not treat Erigha, a black,

less generously in regard to those qualifications than they treated Johnson, a white.

For this reason, no jury reasonably could find from the way the defendants applied

the minimum qualifications that their decision to promote Johnson, the better



                                            3
qualified candidate, was based on race.

      AFFIRMED.




                                          4